Because of the decision of our Supreme Court in Jackson v. Cook, 189 La. 860, 181 So. 195, in which that court placed Louisiana among those jurisdictions in which the doctrine of "discovered peril" renders a negligent automobile driver liable for injuries caused to a negligent, inattentive pedestrian, even though, because of the negligence of both, neither actually discovered the peril of the pedestrian, I concur in the decree against Ferguson, the principal defendant.
I also concur in the decree against the insurer because I feel that reasonable notice was given to the insurer. See Jones v. Shehee Ford Wagon  Harness Co., La.App., 157 So. 309, affirmed by Supreme Court on writs in 183 La. 293, 163 So. 129.
I cannot agree, however, that because of what we said in Edwards v. Fidelity  Casualty Co., 11 La.App. 176, 123 So. 162, no notice of the accident need be given an insurer. Act No. 55 of 1930 contains phraseology obviously designed to meet the situation which was presented in the Edwards Case and which, in that case, arose because of the wording of the earlier Act (Act No. 253 of 1918). *Page 518 
Because of the change brought about by the Act of 1930, so far as the necessity for notice is concerned, a different question may be presented. For a discussion of the difference between the two statutes, see Tulane Law Review, Vol. X, page 69, and Tulane Law Review, Volume XI, page 443. In the latter article appears the following:
"The 1930 Act, which contains an express clause designed to overrule the Edwards decision, requires compliance with policy terms that do not deprive the third party of his right of direct action against the insurer."
I am authorized to state that Judge McCALEB concurs in these expressions.